Citation Nr: 0014950	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease, lumbar spine, with chronic low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from April 
1982 to July 1982 and on active duty from February 1991 to 
July 1991.  Her appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The RO in August 1994 determined that the veteran's 
degenerative disc disease was 60 percent disabling, effective 
from October 20, 1991.  By February 1996 rating decision, the 
RO found clear and unmistakable error with that decision, and 
the effective date for the award of the 60 percent evaluation 
for degenerative disc disease was amended to July 12, 1991, 
the day after her period of active service ended.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
information necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's March 1991 incident where she was attacked 
by her military roommate did not cause a fracture of her 
spinal cord or complete bony fixation (ankylosis) of her 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 60 
percent for degenerative disc disease, lumbar spine, with 
chronic low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.45, 4.50, 4.59, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that her roommate during her 
military service sexually abused her on a number of 
occasions.  The veteran reported that in March 1991, her 
military roommate physically assaulted her.  Specifically, 
the fellow servicewoman picked her up and threw her to the 
floor, an incident which precipitated a rule under which the 
other woman could not come within 50 feet of the veteran.  
The veteran contends that she could not perform her duties as 
a security guard for the Minnesota Department of Corrections 
at a maximum security prison because of her degenerative disc 
disease of the lumbar spine.  According to a letter from the 
veteran dated in June 1992, she did not have medical 
permission to work from November 1991 to April 1992, and she 
should therefore be entitled to a total disability evaluation 
for this period of time.  In light of these contentions, the 
Board finds her claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that the record 
contains all relevant evidence necessary for an equitable 
disposition of this appeal, and that no further assistance to 
the veteran is required pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  Although regulations 
require that the disability be viewed in relation to its 
whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999), where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999); see also 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (holding that when a 
veteran is rated under a code that contemplates limitation of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and any additional range of motion loss due to 
pain, weakened movement, excess fatigability, or 
incoordination must be noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (1999).

The RO has evaluated the veteran's degenerative disc disease 
under Diagnostic Code (DC) 5293 and it assigned a 60 percent 
evaluation since the day after her active service ended.  
Under DC 5293, a 60 percent rating is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.  The 60 percent rating is the 
highest schedular provision under DC 5293.

The Board will also consider any other DC's under which the 
veteran could achieve a higher evaluation regarding her 
symptoms.  See 38 C.F.R. § 4.20.  The next higher rating 
above 60 percent under DC 5285 is 100 percent for residuals 
of fracture of the vertebra with cord involvement, bedridden, 
or requiring long leg braces.  38 C.F.R. § 4.71a, DC 5285.  
The next higher rating above 60 percent under DC 5286 is 100 
percent for complete bony fixation (ankylosis) of the spine 
with unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286.

The Board notes that DC 5295 for lumbosacral strain has a 
maximum schedular evaluation of 40 percent disabling, and 
ankylosis of the lumbar spine, unfavorable, is the maximum 
evaluation under DC 5289 at 50 percent disabling.  38 C.F.R. 
§ 4.71a, DC's 5289, 5295.  Limitation of motion of the lumbar 
spine under DC 5292 has a maximum evaluation of 40 percent.  
38 C.F.R. § 4.71a, DC 5292.  As the veteran would not be 
evaluated under a schedular analysis at a greater rate than 
60 percent, none of these codes applies for the purposes of 
this decision.

According to a service medical record of May 1991, the 
veteran suffered a back injury in March 1991, the time during 
which she was assaulted.  She initially presented in early 
April 1991 with back pain and intermittent right lower 
extremity pain.  Examination did not reveal any particular 
physical findings and MRI demonstrated no operative lesions.  
She had been treated conservatively over the past six weeks 
and still had some continued pain.  Physical therapy and EMG 
nerve conduction studies were scheduled.  The military 
neurosurgeon who treated her believed the veteran's prognosis 
for recovery was good and it was predicted that she would be 
able to return to her civilian employment without residual 
deficit.  The treatment for pain consisted of nonsteroidal 
anti-inflammatory agents and rest.

An October 1991 treatment record reflects that the veteran 
indicated that she was walking slowly.  She complained of low 
back pain, intermittent numbness, and tingling on her way to 
work and the examiner recommended that the veteran avoid 
running in the future.

Subsequent to her service, the veteran in November 1991 
complained of low back pain and left lower extremity pain.  
The VA examiner stated that previous studies had been 
repeatedly consistent with a herniated disc.  He also 
reported that the veteran would be admitted to the VA Medical 
Center Minneapolis probably within a few weeks for further 
workup and possible surgery.  The examiner stated, "Please 
allow her to take sick time/disability leave until cleared by 
us-either within two weeks if no surgery is determined to be 
done or six weeks post operation."

According to a medical treatment note of December 1991, the 
veteran reinjured her back in October 1991.  The examiner 
reported that the veteran was not improving since her second 
back injury.

An X-ray taken in December 1991 shows that the veteran had 
moderate disc space narrowing and anterior osteophytic 
changes at the L4-L5 level.  Vacuum disc phenomenon was noted 
at that level.  There was no evidence of spondylolisthesis or 
retrolisthesis and no acute fracture was identified.  The 
lumbar spine was stable in flexion or extension.  An MRI 
report of December 1991 reflected that there was loss of disc 
height with abnormal signal within the disc consistent with 
degenerative disc disease and dehydration.  There was diffuse 
disc bulge at L4-L5.

According to a June 1992 examination report, the veteran 
reported that she spent four and a half months at rest in her 
home and she was treated with medications.  The examiner 
noted that she had been followed at the VA Medical Center 
Minneapolis by the Neurosurgery Department and that an MRI 
done in May 1992 was reported as normal.  The examiner 
indicated that the veteran walked normally down the hall and 
removed her clothes without difficulty.  Her lordotic curve 
was well preserved.  Forward flexion was 60 degrees, backward 
extension was zero degrees, side flexion was 20 degrees on 
the left and right, and rotation was 30 degrees.  The veteran 
refused to squat because she said it would have disabled her 
for the next 24 hours.  She had no sensory deficits to 
pinprick exploration in the lower extremities.

The veteran, in essence, has contended that although she did 
not enter a hospital for an extended stay, she was housebound 
for four and a half months.  Thus, even though she is 
receiving the highest schedular evaluation under DC 5293, she 
should receive a higher evaluation based on an extra-
schedular analysis.  According to 38 C.F.R. § 3.321(b), these 
exceptional cases require a finding that there has been a 
presentation of such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  As stated above, the veteran was not directly 
hospitalized during the applicable period; rather, she claims 
that she was housebound.  The most probative evidence that 
the veteran faced a marked interference with her employment 
during the applicable time period is the November 1991 VA 
examiner's letter asking that her employer allow the veteran 
to take sick time so as to have the disability cleared by the 
VA, as much as six weeks if the VA determined that surgery 
was required, or two weeks if no surgery was done.  The 
veteran has since attached numerous complaints that she was 
scheduled for surgery, but since only one back surgery was 
allowed monthly, she was being denied treatment and her 
symptoms were worsening.  However, the Board finds these 
statements to be important because they show that the veteran 
did not have the surgery.  Thus, the November 1991 letter was 
essentially a request to the veteran's employer that the 
veteran be allowed to take off two weeks, not that she be 
allowed to take off six weeks, because the contemplated 
surgery was not required.

In making its analysis, the Board is cognizant that the 
veteran worked in a physical and potentially dangerous job 
that could naturally be affected by the symptom of back pain.  
Nevertheless, the Board does not find that the examiner's 
November 1991 letter requesting two weeks sick leave 
constitutes such evidence of a marked interference with her 
employment as to mandate that this case be submitted for 
extra-schedular consideration.  Moreover, the record does not 
contain more probative evidence showing that the veteran's 
degenerative disc disease of the lumbar spine caused a marked 
interference with her employment between the period of July 
12, 1991 and August 21, 1992.  The veteran, by her own 
admission, was not hospitalized for the applicable time 
period, and she has not submitted medical documentation as 
such.  Thus, the Board concludes that the extra-schedular 
provision should not be applied in this case.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered as mandated by DeLuca, supra, but as the veteran 
is receiving the highest schedular rating under DC 5293, the 
Board does not find that a higher evaluation is mandated 
under this code for the applicable period.  Moreover, given 
that the veteran is not entitled to an evaluation in excess 
of 60 percent, even disregarding how the documented October 
1991 post-service injury may have affected her lumbar spine 
symptoms, the Board additionally concludes that a REMAND for 
this case is not warranted to clarify the significance of 
that injury on her low back disability picture.  In this 
regard, the veteran cannot be prejudiced by the VA failing 
develop possible evidence that her low back symptoms were 
caused by a secondary injury.  The Board has also considered 
the benefit-of-the-doubt rule, but as the preponderance of 
evidence is against the veteran's claim, that rule will not 
be applied.


ORDER

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease, lumbar spine, with chronic low 
back pain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

